NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SVETLANA STEPANYAN,                             No.    14-71891

                Petitioner,                     Agency No. A099-896-350

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                 Argued May 19, 2017 Submitted August 24, 2017
                           San Francisco, California

Before: CLIFTON and FRIEDLAND, Circuit Judges, and RICE,** Chief District
Judge.

      Svetlana Stepanyan, a native and citizen of Armenia, petitions for review of

the denial of her application for asylum, withholding of removal, and relief under

the Convention Against Torture (CAT). We deny the petition with respect to the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Thomas O. Rice, Chief United States District Judge
for the Eastern District of Washington, sitting by designation.
application for asylum and withholding of removal, but we vacate and remand the

CAT claim for further review.

I.    Background

      Because the Immigration Judge determined that Stepanyan was credible, we

assume that her testimony and declaration are true. See Navas v. INS, 217 F.3d
646, 657 (9th Cir. 2000).

      Stepanyan testified that she worked as a journalist and editor at a TV station

in Armenia, where she was responsible for approving news broadcasts. The owner

and operator of the station, her direct superior, was a prominent member of an

opposition political party and was critical of the Armenian government. In 2006,

an agent of the Armenian National Security Service (NSS) recruited Stepanyan to

become an informant against the opposition party and the TV station’s owner. She

initially refused, but was coerced into helping the NSS by threats and an

involuntary overnight detention.

      The NSS eventually became dissatisfied with Stepanyan’s efforts, and after

she refused to help any longer, said the old regime was gone, and told them she

was not their “puppet,” the agent threatened to use “another language” to secure

her cooperation. Two days later, Stepanyan was assaulted near her apartment by

“two men who looked like bandits” or “thieves,” who said they would make her

disappear if she did not do as she was told. Stepanyan fled to the United States.


                                         2
After she left, her husband sent a letter to the prosecutor’s office on her behalf.

NSS agents and police then ransacked her house and beat her husband when he

refused to help them, and they told him he would not see her again. NSS agents

were again looking for her at home in Armenia as recently as the month before her

asylum hearing. In the years since Stepanyan left Armenia, the TV station closed.

      The IJ denied Stepanyan’s petition for asylum, withholding of removal, and

CAT relief. The Board of Immigration Appeals affirmed. It concluded that

Stepanyan “did not demonstrate that any harm she may have experienced on

account of her political opinion, even if considered in the aggregate, rose to the

level of persecution.” It also concluded that the possibility of future persecution

was not sufficient to demand relief. The BIA considered the country conditions

report, but it concluded that the report did not support Stepanyan’s application; she

had not proven “that any of the other reporters or journalists at her television

station were persecuted.” The BIA also affirmed the denial of Stepanyan’s

application for withholding of removal for the same reasons, and it affirmed the

IJ’s decision not to grant Stepanyan relief under the CAT without further

explanation, although it did cite our decision in Arteaga v. Mukasey, 511 F.3d 940

(9th Cir. 2007). In Artega, we upheld the denial of CAT relief because the

appellant had “failed to prove that any potential torture he might experience in El

Salvador would be at the hands of the government.” Id. at 948.


                                           3
      Stepanyan petitioned for review, challenging the BIA’s decision on each of

her three claims for relief. Because the BIA “agreed with the IJ’s decision but did

not adopt it,” we limit our review to the BIA’s written opinion. Maldonado v.

Lynch, 786 F.3d 1155, 1160 (9th Cir. 2015) (en banc). We consider each of

Stepanyan’s claims in turn.

II.   Asylum

      “To qualify for asylum, an applicant must show that she . . . ‘is unable or

unwilling to return to [her home country] . . . because of persecution or a well-

founded fear of persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion.’” Ling Huang v. Holder, 744 F.3d
1149, 1152 (9th Cir. 2014) (quoting 8 U.S.C. § 1101(a)(42)(A)). “We review

factual findings . . . under the deferential substantial evidence standard.” Ai Jun

Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir. 2014). “We may reverse factual

determinations only when ‘any reasonable adjudicator would be compelled to

conclude to the contrary’ based on the evidence in the record.” Id. (quoting 8

U.S.C. § 1252(b)(4)(B)). “Although the basis for our review is limited to the

administrative record, we consider that record in its entirety, including evidence

which contradicts the BIA’s findings.” Mgoian v. INS, 184 F.3d 1029, 1034 (9th

Cir. 1999).




                                          4
       Here, the administrative record does not as a whole compel a conclusion

contrary to that of the BIA, skeptical though we are of that conclusion. Although

Stepanyan was assaulted outside her home, the identity and purposes of her

attackers was uncertain. Nor was she harmed at the hands of the NSS during her

overnight detention, and her former boss and co-workers have not been harmed, at

least as far as she knows. The BIA was wrong to say that Stepanyan was never

threatened—quite clearly she was, and her husband says he was even beaten by the

NSS—but the threats were nonspecific and do not compel the conclusion that she

was persecuted because of her political opinions. In addition, because many years

have passed since Stepanyan left Armenia, no one else at the TV station has been

harmed, and the TV station is no longer in service, we are not compelled to

conclude that Stepanyan has a well-founded fear of future persecution. We

therefore deny Stepanyan’s petition for review of the BIA’s decision on her asylum

application.

III.   Withholding of Removal

       Because the standard for withholding of removal is “more stringent than the

well-founded fear standard governing asylum,” Al-Harbi v. INS, 242 F.3d 882, 889

(9th Cir. 2001), we also deny review of the agency’s decision not to grant

withholding of removal.




                                         5
IV.   The Convention Against Torture

      To obtain relief under the CAT, a respondent must show she is more likely

than not to be tortured by the government (or with the government’s consent or

acquiescence) if she is returned to her home country. Avendano-Hernandez v.

Lynch, 800 F.3d 1072, 1078-79 (9th Cir. 2015). But “an application for CAT relief

need not show that he will be tortured ‘on account of’ any particular ground.”

Cole v. Holder, 659 F.3d 762, 770 (9th Cir. 2011).

      As in our review of a claim for asylum, factual findings underlying the

determination that an applicant is not eligible for relief under the CAT are

reviewed for substantial evidence. Id. Unlike our review of a claim for asylum,

however, when reviewing a claim for CAT relief, “all evidence relevant to the

possibility of future torture shall be considered.” Id. (emphasis added) (quoting 8

C.F.R. § 1208.16(c)(3)). “[W]here there is any indication that the BIA did not

consider all of the evidence before it, a catchall phrase does not suffice, and the

decision cannot stand. Such indications include misstating the record and failing to

mention highly probative or potentially dispositive evidence.” Id. at 771-72. For

that reason, we remand petitions when the agency has not considered relevant

evidence. See, e.g., Pirir-Boc v. Holder, 750 F.3d 1077, 1085-86 (9th Cir. 2014);

Madrigal v. Holder, 716 F.3d 499, 509 (9th Cir. 2013); Cole, 659 F.3d at 771-73;

Aguilar-Ramos v. Holder, 594 F.3d 701, 705-06 (9th Cir. 2010).


                                          6
      Here, the BIA made one error and one omission that bear directly on the

possibility that Stepanyan will face torture at the hands of the Armenian

government. First, the BIA stated incorrectly that Armenian government agents

had not threatened Stepanyan. As noted above, an NSS agent told her “that they

can do everything they want with me and nobody would ever find out,” and when

she eventually refused to help the NSS any longer, the agent told her that he would

have to persuade her with “another language.” Second, the agency did not address

the evidence that officers beat Stepanyan’s husband after he sent a letter to a local

prosecutor on her behalf, and that they told him he would never see her again. It is

also unclear whether the BIA considered the country conditions evidence in

evaluating the CAT claim.

       Where, as here, the BIA has apparently not considered all evidence bearing

on a CAT claim, “the proper course, except in rare circumstances, is to remand to

the agency for additional investigation or explanation.” INS v. Ventura, 537 U.S.
12, 16 (2002) (per curiam) (quoting Florida Power & Light Co. v. Lorion, 470
U.S. 729, 744 (1985)). 1


1
  Although it could be rational to predict, as the dissent does, that the BIA will
again deny CAT relief on remand, our case law instructs us not to assume how the
BIA will decide the claim with the benefit of a complete view of the evidence and
record, at least when it is possible the BIA could come to a different conclusion.
Here, the combination of threats to Stepanyan’s life and country report evidence of
treatment of opposition journalists could lead the BIA to conclude that Stepanyan


                                          7
      DENIED in part, VACATED in part, and REMANDED in part.




would face sufficient risk of torture or death if returned to Armenia to warrant
CAT relief. See, e.g., Pirir-Boc, 750 F.3d at 1080, 1085-86 (remanding a CAT
claim where the petitioner had been outspoken in opposition to a group that had
beaten and threatened him with death); Aguilar-Ramos, 594 F.3d at 703-06
(remanding to allow the BIA to consider country reports that might show the
petitioner was in particular danger of torture or death on return to his home
country).

This result of remanding the CAT claim but not the asylum or withholding claim is
admittedly an odd one on the whole, but it appears to be compelled by the
precedents cited above: On the one hand, we must deny relief in the contexts of
asylum and withholding of removal unless the administrative record presented to
the agency compels a result contrary to the agency’s decision. See Mgoian, 184
F.3d at 1034. And on the other, we remand claims for CAT relief if the agency has
“misstated the record” and has not mentioned “potentially dispositive evidence.”
See Cole, 659 F.3d at 771-72.


                                         8
                                                                              FILED
No. 14-71891, Stepanyan v. Sessions
                                                                                AUG 25 2017
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS




CLIFTON, Circuit Judge, concurring in part and dissenting in part:

      I join Parts II and III of the majority disposition in denying the petition in

connection with Stepanyan’s claims for asylum and withholding of removal. As to

the claim for relief under the Convention Against Torture (CAT), however, I

respectfully dissent. The petition should be denied as to that claim as well.

      I agree with the majority that the evidence does not compel the conclusion

that Stepanyan has a well-founded fear of future persecution. It is, therefore,

illogical to me to entertain the possibility that Stepanyan made a persuasive case

that she is more likely than not to be tortured by the government (or with the

government’s consent or acquiescence) if she is returned to Armenia, the finding

that would be required to support CAT relief, on the premise that the BIA might

have reached such a conclusion if only it had considered all of the evidence.

      The mistreatment that Stepanyan said that she suffered before she left that

country did not, in my view, rise to the level of “torture.” The BIA already

concluded that the harm Stepanyan suffered did not amount to “persecution,” and

we agree that the evidence did not compel a different conclusion. “[T]orture is

more severe than persecution and the standard of proof for the CAT claim is higher
than the standard of proof for an asylum claim.” Nuru v. Gonzales, 404 F.3d 1207,

1224 (9th Cir. 2005). See 8 C.F.R. § 208.18(a)(2) (“Torture is an extreme form of

cruel and inhuman treatment and does not include lesser forms of cruel, inhuman

or degrading treatment or punishment that do not amount to torture.”). Nothing

suggests that she is at greater risk today than she was then, especially as many

years have passed, the TV station is no longer in operation, and nobody else

connected with that station is known to have been harmed, either at the time or

since then.

      The majority nonetheless grants the petition and remands for further

proceedings because the BIA has allegedly not “considered” all of the relevant

evidence. But the evidence allegedly not fully considered would still not establish

that, more likely than not, Stepanyan would be tortured if returned to Armenia.

Even the precedent primarily relied upon by the majority to support its conclusion

acknowledged that the BIA is not required to discuss each piece of evidence

submitted. Cole v. Holder, 659 F.3e 762, 772 (9th Cir. 2011). In that decision we

expressed concern for a failure “to mention highly probative or potentially

dispositive evidence.” Id. Requiring discussion of evidence that would not change

the ultimate result does not justify remand for further consideration.

      The regulation that Cole purported to construe to require the BIA to

                                          2
demonstrate its consideration of evidence is 8 C.F.R. § 1208.16(c)(3). It provides:

      In assessing whether it is more likely than not that an applicant would be
      tortured in the proposed country of removal, all evidence relevant to the
      possibility of future torture shall be considered, including, but not limited to:

             (i) Evidence of past torture inflicted upon the applicant;

             (ii) Evidence that the applicant could relocate to a part of the country
             of removal where he or she is not likely to be tortured;

             (iii) Evidence of gross, flagrant or mass violations of human rights
             within the country of removal, where applicable; and

             (iv) Other relevant information regarding conditions in the country of
             removal.

The evidence that prompts the majority to grant Stepanyan’s petition in part and to

remand for further proceedings is not evidence of that nature. In particular, there

was no “evidence of past torture inflicted upon the applicant.”

      Given that the Immigration Judge and the BIA denied relief in the form of

asylum or withholding of removal, it does not take much power of prognostication

to foresee that Stepanyan will not be granted relief under CAT. Remanding this

case to an agency that is already enormously backlogged is both pointless and

wasteful. I respectfully dissent.




                                          3
                                                                    FILED
Stepanyan v. Sessions, 14-71891                                      AUG 25 2017
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS



RICE, Chief District Judge, dissenting, concurring with the result of section IV:

      Because the BIA failed to consider significant evidence, the Court should

grant the petition and remand all three claims. “Within broad limits the law

entrusts the agency to make the basic asylum eligibility decision here in question.

In such circumstances a ‘judicial judgment cannot be made to do service for an

administrative judgment.’” INS v. Orlando Ventura, 537 U.S. 12, 16 (2002)

(internal citations omitted) (quoting SEC v. Chenery Corp., 318 U.S. 80, 88

(1943)). “In reviewing the decision of the BIA, we consider only the grounds

relied upon by that agency. If we conclude that the BIA’s decision cannot be

sustained upon its reasoning, we must remand to allow the agency to decide any

issues remaining in the case.” Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir.

2004) (citing Orlando Ventura, 537 U.S. at 16–17). 1 Accordingly, unless

harmless, when the BIA fails to provide a reasoned explanation or fails to consider

evidence, the proper course is to remand to the agency for additional consideration

and explanation. See Hu v. Holder, 652 F.3d 1011, 1020 (9th Cir. 2011); Vitug v.



      1
              See also SEC v. Chenery Corp., 332 U.S. 194, 196 (1947) (“the court
is powerless to affirm . . . by substituting what it considers to be a more adequate
or proper basis. To do so would propel the court into the domain which Congress
has set aside exclusively for the administrative agency.”).
Holder, 723 F.3d 1056, 1064 (9th Cir. 2013); Tukhowinich v. INS, 64 F.3d 460,

463 (9th Cir. 1995); Yan Rong Zhao v. Holder, 728 F.3d 1144, 1149 (9th Cir.

2013). 2

      While denying the petition for asylum and withholding of removal, the

majority uses the standard for reversal, rather than the standard for remand. 3 Even

recognizing the BIA’s glaring mistakes, the majority undertakes a de novo review

of the evidence and finds the entire record does not compel a contrary conclusion.

That is the test for a reversal, not a remand. 4 If the agency were to properly

consider all of the evidence, we cannot “state with confidence that the same

decision would be made if we were to remand.”5 The majority’s skepticism

recognizes this doubt. The BIA only considered the overnight detention—but



      2
              See also John W. Guendelsberger, Judicial Deference to Agency
Decisions in Removal Proceedings in Light of INS v. Ventura, 18 Geo. Immigr.
L.J. 605, 639 (2004) (“If the agency’s failure to consider relevant evidence or due
process violations prevented a fair hearing, a court must remand in order to permit
the agency to reconsider the issue after taking into account the relevant evidence or
affording a new hearing to correct due process violations.”).
       3
              In attempting to give deference to the agency, the majority actually
takes away the agency’s ability to properly decide the case.
       4
              This standard imposes an undue burden on the applicant. Merely
because the IJ did not properly review the evidence, the applicant is now tasked
with demonstrating she met the burden of proof on a much higher standard where
all reasonable inferences are in favor of denying relief.
5
       See Xiao Ji Chen v. U.S. D.O.J., 471 F.3d 315, 335 (2d Cir. 2006); Palavra
v. INS, 287 F.3d 690, 694 (8th Cir. 2002) (“To deport the [applicant] . . . is a step
of great significance in their [life]. They and we deserve a better brand of fact-
finding by the BIA before this step can be judicially approved.”).
failed to consider the assault against Stepanyan and her husband in 1996, the

forcible kidnapping6, the numerous and serious threats 7, the later assaults against




      6
               See fn. 8. The IJ mentioned two men “put her in a vehicle[,]”, but
later states “[t]he only inconvenience it appears that she may have suffered was
being held overnight at the police station.”
        7
               Including the threat that her husband would not see her again. Artiga
Turcios v. INS, 829 F.2d 720, 724 (9th Cir. 1987) (threat via third party relevant).
Stepanyan 8 and her husband9, the ransacking of her apartment, or the potential that

Stepanyan would be jailed for her letter about the NSS. Remember, the BIA



      8
               The record compels the conclusion that the NSS was behind the
assault against Stepanyan. The events leading up to the assault support only one
conclusion. The NSS agent first approached her on her walk home from work,
asking her to not air news critical of the government. She refused. The next day
she was forced into a vehicle by two men on her walk home from work, taken to a
local police station, detained overnight, and threatened (you will leave when I
decide; we hope you know we can do anything we want to you and no one will
find out, and if you don’t want trouble you had better do what we say). She
decided she would quit her job, but her employer convinced her to stay by offering
to help make it look like she was cooperating. Her feigned allegiance was
discovered months later after she authorized a story critical of the government’s
interests. An hour after the story aired the NSS agent contacted her. She tried to
deny responsibility, but the agent knew “exactly” that she aired it (there were
moles at the station). Stepanyan got bold, telling the agent she was not their
puppet and she would do what she thought was right; the agent told her she did not
understand nice language and they would speak to her in a different language.
Two days later, on her way home from work, two unidentified assailants punched
her in the stomach, slapped her, cursed at her, told her to do what we tell you to do
or you will disappear (while holding a knife to her face), but did not tell her to do
anything else. According to a medical report, the punch caused internal bleeding.
        No other conclusion is reasonable: (1) the assault occurred two days after the
NSS said they would speak to her in “different language”; (2) the assault was
similar to the previous encounters (on her walk home from work, two unidentified
men); (3) the threat she would disappear matches the threat that her husband would
not see his wife again; (4) Stepanyan explained why the NSS would act with
anonymity (“They couldn’t act openly.”); (5) the country reports recount a pattern
of attacks against the media by unidentified assailants; and (6) Stepanyan believed
the NSS was behind the attack—although she said the assailants looked like
thieves or hoodlums, she reported that she knew why they were there, wrote a
letter to the prosecutor’s office about the attack, left for the United States after the
attack out of fear and at the advice of her employer, and is fighting deportation, all
while leaving her family behind.
        9
               See Mashiri v. Ashcroft, 383 F.3d 1112, 1120 (2004) (assault on
family relevant for eligibility).
accepted the IJ’s finding that she was fully credible. The BIA lightly dismissed the

country reports because of an assumed lack of persecution against her co-workers

and employer. 10 The evidence not considered is highly significant—even without

the disputed assault.

      Indeed, the record compels the conclusion that – more likely than not (and

certainly at least a ten percent chance 11) – Stepanyan will be persecuted and

tortured upon removal. 12 The threats, if carried out, would clearly amount to

persecution and torture. Either by death or other nefarious means, making

someone disappear is definitely persecution and torture. What matters is whether

the actor has the “will” and “ability” to carry out the threats. Kaiser v. Ashcroft,

390 F.3d 653, 658-59 (9th Cir. 2004). The NSS’s “will” is evident—they have

made good on past threats; and six years after she left, one month before her final




      10
               An absence of reported abuses against other employees or her
employer is of no import, Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th Cir. 2007)
(need only show “individualized risk”), especially given: (1) the widespread abuse
of journalists; (2) Stepanyan was the only employee with authority to air news
critical of the government; (3) some employees were moles, and employees would
not provide information to her out of fear for retaliation; (4) her employer had been
visited by the NSS and warned not to air certain material and had political
connections protecting him; and (5) the station eventually lost its license.
       11
               INS v. Cardoza-Fonseca, 480 U.S. 421, 440 (1987) (for asylum).
       12
               The record also demonstrates Stepanyan suffered past persecution –
giving rise to a presumption of future persecution – and further requiring a remand.
Mamouzian v. Ashcroft, 390 F.3d 1129, 1134 (9th Cir. 2004); Orlando Ventura,
537 U.S. at 18.
hearing, the NSS was still visiting Stepanyan’s home in Armenia asking for her.13

This allays any hope they have lost interest. The NSS’s “ability” is demonstrated

by Stepanyan’s encounters and the country reports documenting flagrant abuses

and censorship against journalists by the government. The closing of the news

station illustrates such reprisals—the country reports document that stations lose

their license for their political speech.




      13
              This is not surprising given she refused, then pretended to cooperate;
took a strong stand when discovered; and reported the NSS to the prosecutor’s
office and, now, the United States. See Owino v. Holder, 771 F.3d 527, 533 (9th
Cir. 2014) (application material is public, giving rise to the possibility of
retaliation).